 Case 3:21-cv-00179-K-BN Document 7 Filed 02/11/21            Page 1 of 3 PageID 110



                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

TAMMY ALLISON HOLLOWAY,                     §
                                            §
             Plaintiff,                     §
                                            §
V.                                          §          No. 3:21-cv-179-K
                                            §
MONTGOMERY COUNTY,                          §
MARYLAND, ET AL.,                           §
                                            §
             Defendants.                    §

          ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case that the Court should deny Plaintiff’s Emergency Motion

for a Temporary Restraining Order and Preliminary Injunction [Dkt. No. 2] (the

“TRO”), unseal this motion and the findings, conclusions, and recommendation, and

dismiss this action without prejudice under 28 U.S.C. § 1406(a). See Dkt. No. 5.

       Plaintiff has objected on various grounds, most notably that she has shown that

there is a substantial likelihood that she will prevail on the merits of her claims, under

Title II of the ADA and Section 1983, and, accordingly, the TRO should be granted.

See Dkt. No. 6.

       She contends that her “short and plan statement of the claims” is enough:

“Plaintiff plead[ed] factual content as an attorney, signed with her Texas State Bar

number, to draw a reasonable inference that the Defendants are liable for the

                                          -1-
 Case 3:21-cv-00179-K-BN Document 7 Filed 02/11/21              Page 2 of 3 PageID 111



misconduct alleged.” Id. at 6.

      But Plaintiff is mistaken. And the Court agrees with the Magistrate Judge that

the allegations of the complaint lack “factual content that allows the court to draw the

reasonable inference that the defendant[s are] liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “The plausibility standard is not akin to a

‘probability requirement,’ but it asks for more than a sheer possibility that a defendant

has acted unlawfully.” Id. And “[a] claim for relief is implausible on its face when[, like

here,] ‘the well-pleaded facts do not permit the court to infer more than the mere

possibility of misconduct.’” Harold H. Huggins Realty, Inc. v. FNC, Inc., 634 F.3d 787,

796 (5th Cir. 2011) (quoting Iqbal, 556 U.S. at 679).

      Further, the factual content of the complaint fails to show that venue is proper

in this district. The Court therefore agrees with the Magistrate Judge that this case

should be dismissed without prejudice under Section 1406(a).

      And, insofar as Plaintiff attempts to amend her claims or add further facts to

support   them    through    her   objections     to   the   findings,   conclusions,   and

recommendation, her objections are not a pleading. “[A] claim for relief” must be made

through a pleading, FED. R. CIV. P. 8(a), and objections to a magistrate judge’s

recommendation are not among the “pleadings [that] are allowed” under the Federal

Rules of Civil Procedure, FED. R. CIV. P. 7(a).

      In sum, the District Court has reviewed de novo those portions of the proposed

findings, conclusions, and recommendation to which objection was made, and reviewed

                                           -2-
 Case 3:21-cv-00179-K-BN Document 7 Filed 02/11/21       Page 3 of 3 PageID 112



the remaining proposed findings, conclusions, and recommendation for plain error.

Finding   no   error,   the   Court   ACCEPTS   the   Findings,   Conclusions,   and

Recommendation of the United States Magistrate Judge.      Plaintiff’s Objections are

OVERRULED.

      SO ORDERED.

      Signed February 11th, 2021.




                                              ED KINKEADE
                                              UNITED STATES DISTRICT JUDGE




                                        -3-
